Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-7 and 9-10, “the sleeve cover” lacks sufficient antecedent basis in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US20190107296).
 Regarding claim 1, Clark teaches an air conditioning system, comprising:
an indoor unit operable to move conditioned air into a space, the indoor unit having an indoor coil (Figure 11B, 215, coil 217); and
an outdoor unit mounted within an opening defined by an exterior wall, the outdoor unit having an outdoor coil in fluid communication with the indoor coil of the indoor unit (Figure 11B-D, 219, 207 communicates with 217, see ¶49).
Regarding claim 2
the indoor unit has an indoor fan operable to move air over the indoor coil and into the space (Figure 11B, 208).
Regarding claim 3, Clark teaches all of the limitations of claim 1, wherein
the outdoor unit has an outdoor fan operable to move air over the outdoor coil (Figure 11B, 234).
Regarding claim 12, Clark teaches a method of installing an air conditioning system, comprising:
fluidly coupling an indoor coil of an indoor unit operable to condition a space with an outdoor coil of an outdoor unit mounted within an opening of a wall (Figure 11B, indoor coil 217 and outdoor coil 207, outdoor unit 219 is mounted in the opening of a wall, see Figure 11A).
Regarding claim 14, Clark teaches all of the limitations of claim 12, further comprising:
mounting the indoor unit to a wall defining the space (Figure 11A, “W”), the indoor unit having the indoor coil and a fan for moving air over the indoor coil (Figure 11B, 217 and 208).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20190107296).
Regarding claim 4, Clark teaches all of the limitations of claim 1, wherein
the outdoor unit has a reversing valve (Figure 10, 142), a compressor (Figure 10, 106), and an expansion valve (¶6, the cycle is a vapor compression cycle and therefore includes an expansion valve), and wherein
the indoor coil of the indoor unit is serially fluidly connected with the reversing valve, the compressor, the outdoor coil, and the expansion valve (¶59).
To the extent that Applicant argues that an expansion valve is not implicitly disclosed in Clark, the Examiner takes OFFICIAL NOTICE that it is old and well known to utilize the components of claim 4 in serial connection to perform a vapor compression cycle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the components as claimed in the vapor compression cycle of Clark in order to provide a simple, effective air conditioning mechanism in Clark.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20190107296) in view of Cao (CN109028349A).
Regarding claim 5, Clark teaches all of the limitations of claim 1.
 Clark does not teach the particulars of claim 5.
However, Cao discloses that it is known to place a acoustically rated sleeve cover over an outdoor unit to eliminate sound from emanating from the outdoor unit into the indoor space (¶4, ¶8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an acoustically rated sleeve over the outdoor unit in Clark in order to prevent noise from the compressor from emanating indoors.
Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20190107296) in view of Eicher (US10488083). 
Regarding claim 6, Clark teaches all of the limitations of claim 1.
Clark does not teach the particulars of claim 6.
However, Eicher teaches a sleeve cover with a fresh air vent for selectively allowing fresh air to enter the indoor space (Figure 5, cover 71, “Fresh Air”, 73, ¶40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include such a fresh air vent on a sleeve cover of the outdoor unit of Clark in order to allow for the regeneration of the air within the indoor space of Clark.
Regarding claim 7, Clark teaches all of the limitations of claim 1.
Clark does not teach the sleeve cover and control panel.
However, Eicher discloses a similar system in which the outdoor unit portion of a system which is partially inside and within an exterior wall has a sleeve cover (Figure 5, 79) and a control panel for controlling the air conditioning system on the sleeve cover (Figure 5, 77 and 75, where 75 is connected to the sleeve cover).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include such a cover on the inside portion of the outdoor unit of Clark and to include a control panel on the cover as taught by Eicher in order to ease maintenance on the outdoor unit’s components and to provide easy access to the control features.
Regarding claims 8-10
However, Eicher teaches wherein the outdoor unit is accessible from the interior (Figure 5, door 79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place a door on the interior side of the outdoor unit in Clark in order to allow for easier maintenance access.
Regarding claim 9, such a door on the unit of Clark would render a sleeve cover substantially flush on the interior side of the exterior wall because the unit itself (as a whole) is already flush with the interior wall on the interior side (see Figure 8 and 11B).
Regarding claim 10, such a door can be considered a sleeve of the outdoor unit because the panel slides into a recess and covers the components. Furthermore, the panel is a part of an existing packaged terminal air conditioner because both Clark and Eicher disclose packaged terminal air conditioners (Figure 4 of Eicher and Figure 8/11B of Clark).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20190107296) in view of Kawano (US20150345842). 
Regarding claim 11, Clark teaches all of the limitations of claim 1.
Clark does not teach the particulars of claim 11.
However, Kawano teaches utilizing multiple indoor units connected to a single outdoor unit (Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to connect multiple indoor units to the outdoor unit of Clark in order to allow for the cooling of multiple spaces in a zoned manner, thereby improving cooling efficiency within the structure at large.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20190107296) in view of Wu (US20180142906). 
Regarding claim 13, Clark teaches all of the limitations of claim 12, but does not teach the particulars of claim 13.
However, Wu teaches that it is known to remove an indoor coil, i.e. an indoor unit, in order to replace the coil without replacing the entire system (¶154).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the unit of Clark such that the indoor unit is removable in order to allow for simple replacement thereof.
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20190107296) in view of Eicher (US10488083), further in view of Boone (US20070221302).
Regarding claim 15
Clark does not teach the particulars of claim 15.
However, Eicher teaches a removable front cover of the outdoor unit (Figure 5, 79) allowing for maintenance of the outdoor unit and Boon discloses connecting a sleeve cover to a sleeve of an air conditioning unit (Figure 2, 34, Figure 1, 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a removeable panel on the unit of Clark in order to ease maintenance and, after setup of the air conditioning system, connecting a sleeve cover to a sleeve of the outdoor unit, as disclose by Boone, in order to protect the outdoor unit from environmental factors and possible damage.
Regarding claim 18, Clark as modified teaches all of the limitations of claim 15, wherein
at least ninety percent of the sleeve cover is solid (Figure 2, 34 of Boone).
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20190107296) in view of Eicher (US10488083), further in view of Boone (US20070221302), further in view of Cao (CN109028349A).
Regarding claim 17, Clark as modified teaches all of the limitations of claim 15.
Clark as modified does not teach the particulars of claim 17.
However, Cao discloses that it is known to place a acoustically rated sleeve cover over an outdoor unit to eliminate sound from emanating from the outdoor unit into the indoor space (¶4, ¶8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an acoustically rated sleeve over the outdoor unit in Clark in order to prevent noise from the compressor from emanating indoors.
Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763